230 F.2d 948
CITY OF FORT LAUDERDALE, Appellant,v.D. D. FREEMAN, Trustee in Bankruptcy, et al., Appellees.
No. 15845.
United States Court of Appeals Fifth Circuit.
April 6, 1956.

C. A. Hiaasen, James M. Crum, Fort Lauderdale, Fla., K. Odel Hiaasen, McCune, Hiaasen, Kelley & Crum, Fort Lauderdale, Fla., for appellant.
John W. Fleming, T. F. Fleming, Fort Lauderdale, Fla., Fleming, O'Bryan & Fleming, Fort Lauderdale, Fla., for appellees.
Before TUTTLE, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court is affirmed.